

EXHIBIT 10.2
 
INTELLI-CHECK – MOBILISA, INC.
 
STOCKHOLDER VOTING AGREEMENT
 
This Voting Agreement (this “Agreement”) is made as of March 14, 2008 by and
among Intelli-Check – Mobilisa, Inc., a Delaware corporation (the “Company”),
and each of the individuals and entities signatory hereto (each a “Voting Party”
and collectively, the “Voting Parties”).
 
WITNESSETH:
 
WHEREAS, this Agreement is made pursuant to the Merger Agreement, dated November
20, 2007, by and among the Company, Intelli-Check Merger Sub, Inc., a Washington
corporation, Mobilisa, Inc., a Washington corporation, and certain common
shareholders of Mobilisa, Inc. (the “Merger Agreement”).
 
WHEREAS, each of the Voting Parties owns the shares of the Company’s capital
stock set forth opposite his or her name on Exhibit A and wishes to provide for
orderly elections of the Company’s Board of Directors (the “Board of
Directors”).


WHEREAS, it is a condition of the Merger Agreement that each of the Voting
Parties enter a voting agreement with the Company in the form of this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1. Terms. Capitalized terms used and not otherwise defined herein that are
defined in the Merger Agreement shall have the meanings given to such terms in
the Merger Agreement.
 
2. Agreement to Vote. During the term of this Agreement, to the extent they are
entitled under the Company’s Certificate of Incorporation and the Delaware
General Corporation Law to vote on a particular matter, each Voting Party agrees
to vote all securities of the Company that he or she may vote in the election of
the Company’s directors that such Voting Party now has or hereafter acquires
(hereinafter referred to as the “Voting Shares”) in accordance with the
provisions of this Agreement, whether at a regular or special meeting of
stockholders or any class or series of stockholders or by written consent.
 
3. Election of Board of Directors.
 
3.1 Voting. For a period of one (1) year after the date hereof and subject to
the Company’s Certificate of Incorporation and the Delaware General Corporation
Law, each Voting Party agrees to vote all Voting Shares in such manner as may be
necessary to elect (and maintain in office) as members of the Board of Directors
the following persons:


--------------------------------------------------------------------------------


 
(i) The four (4) persons named by the Parent Directors to the slate of directors
presented for election at each annual or special meeting of stockholders where
the Board of Directors is to be elected; and
 
(ii) The four (4) persons named by the Company Directors to the slate of
directors presented for election at each annual or special meeting of
stockholders where the Board of Directors is to be elected.
 
3.2 Size of the Board of Directors. For a period of one (1) year after the date
hereof, the parties hereto agree that they will vote to, and that they will
cause the Board of Directors to, maintain the size of the Board of Directors at
eight (8) persons, unless the Board of Directors unanimously (with all directors
voting) votes to increase the number of directors on the Board of Directors.
 
3.3 Obligations; Removal of Directors; Vacancies. The obligations of the Voting
Parties pursuant to this Section 3 shall include any stockholder vote to amend
the Company’s Certificate of Incorporation or Bylaws as required to effect the
intent of this Agreement. Each of the Voting Parties and the Company agrees not
to take any actions that would materially and adversely affect the provisions of
this Agreement and the intention of the parties with respect to the composition
of the Company’s Board of Directors as herein stated. The parties acknowledge
that the fiduciary duties of each member of the Company’s Board of Directors are
to the Company’s stockholders as a whole. Any director elected pursuant to the
terms hereof may be removed, with or without cause, only by those Voting Parties
entitled to designate such director. In the event any director elected pursuant
to the terms hereof ceases to serve as a member of the Company’s Board of
Directors, the Company and the Voting Parties agree to take all such action as
is reasonable and necessary, including the voting of shares of capital stock of
the Company by the Voting Parties as to which they have beneficial ownership, to
cause the election or appointment of such other substitute person to the Board
of Directors as may be designated on the terms provided herein.
 
4. Successors in Interest of the Voting Parties and the Company. The provisions
of this Agreement shall be binding upon the successors in interest of any Voting
Party with respect to any of such Voting Party’s Voting Shares or any voting
rights therein. The Company shall not permit the transfer of any Voting Party’s
Voting Shares unless and until the person to whom such securities are to be
transferred shall have executed a written agreement pursuant to which such
person becomes a party to this Agreement and agrees to be bound by all the
provisions hereof as if such person was a Voting Party hereunder.
 
5. Covenants. The Company and each Voting Party agrees to take all actions
required to ensure that the rights given to each Voting Party hereunder are
effective and that each Voting Party enjoys the benefits thereof. Such actions
include, without limitation, the use of best efforts to cause the nomination of
the designees, as provided herein, for election as directors of the Company.
Neither the Company nor any Voting Party will, by any voluntary action, avoid or
seek to avoid the observance or performance of any of the terms to be performed
hereunder by the Company or any such Voting Party, as applicable, but will at
all times in good faith assist in the carrying out of all of the provisions of
this Agreement and in the taking of all such actions as may be necessary or
appropriate in order to protect the rights of each Voting Party hereunder
against impairment.


--------------------------------------------------------------------------------


 
6. Grant of Proxy. Should the provisions of this Agreement be construed to
constitute the granting of proxies, such proxies shall be deemed coupled with an
interest and are irrevocable for the term of this Agreement.
 
7. Restrictive Legend. Each certificate representing any of the Voting Shares
subject to this Agreement shall be marked by the Company with a legend reading
as follows:
 
“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED FROM THE ISSUER) AND BY ACCEPTING ANY INTEREST IN SUCH SHARES
THE PERSON HOLDING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.”
 
8. Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party hereto, that this Agreement shall be specifically enforceable, and
that any breach of this Agreement shall be the proper subject of a temporary or
permanent injunction or restraining order. Further, each party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach and agrees that a party’s rights would be materially and
adversely affected if the obligations of the other parties under this Agreement
were not carried out in accordance with the terms and conditions hereof.
 
9. Manner of Voting. The voting of shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.
 
10. Termination. The term of this Agreement shall commence on the date hereof
and end one (1) year from the date hereof.
 
11. Amendments and Waivers. Except as otherwise provided herein, additional
parties may be added to this Agreement, any provision of this Agreement may be
amended or the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of (a) the Company, and (b) the holders of a majority of Voting
Shares then held by the Voting Parties.
 
12. Stock Splits, Stock Dividends, etc. In the event of any stock split, stock
dividend, recapitalization, reorganization or the like, any securities issued
with respect to Voting Shares held by Voting Parties shall become Voting Shares
for purposes of this Agreement and the minimum number of Voting Shares pursuant
to which certain Voting Parties may name designees will be appropriately
adjusted.
 
13. Severability. In the event that any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 

--------------------------------------------------------------------------------


 
14. Governing Law. This Agreement and the legal relations between the parties
arising hereunder shall be governed by and interpreted in accordance with the
laws of the State of Delaware without reference to its conflicts of laws
provisions.
 
15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.
 
16. Successors and Assigns. Except as otherwise expressly provided in this
Agreement, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of the parties hereto.
 
17. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties, except for that certain Director
Agreement, dated as of even date, by and among the Company and the directors of
Intelli-Check, Inc. and Mobilisa, Inc., and supersedes any prior agreement or
understanding among the parties (including, without limitation, the Prior
Agreement), with regard to the subjects hereof and thereof, and no party shall
be liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.
 
18. Jurisdiction; Venue. With respect to any disputes arising out of or related
to this Agreement, the parties consent and submit to the exclusive jurisdiction
of, and venue in, the state courts in Wilmington County in the State of
Delaware.


--------------------------------------------------------------------------------


 
This Stockholder Voting Agreement is hereby executed effective as of the date
first set forth above.
 
COMPANY


INTELLI-CHECK – MOBILISA, INC.
a Delaware corporation
 
By:
/s/ Nelson Ludlow
     
Name:
Nelson Ludlow
     
Title:
Chief Executive Officer
 

 
[Signature page to the Stockholder Voting Agreement]


--------------------------------------------------------------------------------


 
VOTING PARTIES


If an individual:


/s/ Nelson Ludlow
 
Name: Nelson Ludlow
 



If an individual:


/s/ Bonnie Ludlow
 
Name: Bonnie Ludlow
 

 
[Signature page to the Stockholder Voting Agreement]


--------------------------------------------------------------------------------



Exhibit A


Bonnie Ludlow
7,996,364 common shares
   
Nelson Ludlow
4,158,456 common shares


--------------------------------------------------------------------------------


 